Title: To George Washington from David Humphreys, 10 May 1785
From: Humphreys, David
To: Washington, George



My dear General
Paris May [10] 1785

Since I had the honor to receive by the last Packet your favor dated in Feby last I have been unwell with a slight fever, & tho recovered at this moment it has retarded my public business in such a manner, as will prevent me from writing so particularly as I wished to have done by the present opportunity.
I am extremely concerned & mortified to find that you have been under the necessity of being so much occupied with unimportant & tedious applications. I hope you will have been able to procure some assistance before this time, and that you will not ultimately & altogether lose sight of the object I have more than once had the honor of suggesting to your Excellency.
For my own part I have not eat the bread of idleness—I have been pretty constantly employed in writings of one kind or another. Besides the correspondencies which have been opened with Russia, The Emperor, Prussia, Denmark, Sweden, Saxony, Sicily, Sardinia, Venice, the Pope, Tuscany, Spain, Portugal & England—and the reports which have been made in consequence to Congress, I have kept an accurate Record of the Proceedings of the Ministers, the minits of which have already more than half filled a large folio Volume—Tho’ Treaties have proposed to be entered into with all the beforementioned Powers (except Sweden to whom a supplementary Treaty has been proposed) yet none of them appear to be near a completion except with the King of Prussia & the Grand Duke of Tuscany—Several of these Powers however, who have no commercial Treaties whatever, have declared that our vessels shall be recd in their ports in the most friendly manner & that we shall be upon equal terms with the most favored Nation.
I am happy to learn Congress have appointed Mr Adams their Minister at the Court of London, it was a measure which had become indispensably necessary to prevent growing trouble & perhaps an open rupture between the two Nations—I am pleased to find that the appointment of Secry has been given to one of your Aids de Camp.

Upon my leaving America Mr Morris invested me with the power of procuring the several honorary presents which had been voted by Congress to different Officers in their service during the late War—The Royal Academy of Inscriptions & Belles Lettres to whom I addressed a Letter on the subject, have furnished me with the following device & inscriptions for the Gold Medal which is to be executed for your Excellency—“On one side the head of the General[,] Legend: Georgio Washington supremo Duci Exercituum adsertori Libertatis Comitia Americana. On the reverse: taken possession of Boston. The American Army advances in good order towards the Town, which is seen at a distance, while the British army flies with precipitation towards the shore to embark on board the vessels with which the harbour is covered. In the front of the American Army appears the General on horseback, in a groupe of officers, whom he seems to make observe the flight of the Enemy. Legend: hostibus primo fugatis. Exergue: Bostonium recuperatum die XVII Marti: MDCCLXXVI.”
I think it has the character of simplicity & dignity which is to be aimed at in a memorial of this kind, which is designed to transmit the remembrance of a great event to posterity. You really do not know how much your name is venerated on this side the Atlantic.
I have been fortunate in making several literary & noble acquaintances, by whom I have been treated with vastly more attention & hospitality than by any officers who served in America, & I except the Marquis la Fayette & one or two more.
It is pretty well decided now that there will be no war this summer.
We have had a remarkably long & distressing winter, many cattle have died for the want of forage, & the present want of rain threatens the most disastrous consequences. With my most respectful & affectionate regards to Mrs Washington & Complts to all the family I have the honor to be my Dr General Your sincere friend & hble Servt

D. Humphreys

